Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 23 February 2022 wherein: the drawings are amended; claims 1-4 and 8-14 are amended; claims 1-15 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 10-11), filed 23 February 2022, with respect to the drawings and claims 1-15 have been fully considered and are persuasive.  The rejection of 23 November 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 8, and 11, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest “each of the detection directions in the detecting in the detection operation being an angle sampling direction corresponding to each angle increment equally dividing an angle scan range into N divisions for reconstructing the two-dimensional tomographic image, wherein one of two directions 
The claim limitations of:
“A method for acquiring image data comprising: disposing an object in a detection range of a detection device having N detectors (N is a positive integer) arranged in at least one row; detecting in a detection operation an intensity value for each of the detectors by receiving transmitted waves or particles by each of the detectors are performed, where the waves or particles are detectable by the detection device, in each of relative detection directions for the waves or particles viewed from the object, while irradiation of the waves or particles toward the detection device by an irradiator is performed, or while the waves or particles generated without the irradiator are transmitted through each part of the object; obtaining a first vector with N x N elements from a detection signal by the detection device in the detection operation, wherein the elements of the first vector corresponding to those obtained by vectorizing a sinogram with N rows and N columns, each row and each column of which are associated with each detection direction and each of the detectors, respectively; operating a discrete inverse Radon transform matrix to the first vector to obtain a second vector having N x N elements; and obtaining image data by de-vectorizing the second vector, for a two-dimensional tomographic image of N pixels x N pixels having a pixel arrangement in which each pixel is addressed by two-dimensional coordinates where two coordinate axes are defined for the object with a common pitch in vertical and horizontal axes”

were well-known and routinely practiced in the art to generate a tomographic image using the inverse Radon transformation. For example, see Kak et al., “Principles of Computerized Tomographic Imaging,” IEEE Press, 1988 and Deans, “The Radon Transform and Some of its Applications”, John Wiley and Sons, 1983, copies of which are included in the Information Disclosure Statement filed 09 July 2021.
The cited prior art does not expressly disclose or suggest Applicant’s particularly claimed angle sampling directions. Accordingly, claims 1, 8, and 11 are allowed.

Regarding claims 2-7, 9-10, and 12-15, the claims are allowed due to their dependence on claims 1, 8, and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884